Citation Nr: 0635484	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-07 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to the repayment or reimbursement of the cost of 
unauthorized medical treatment and services rendered at a 
private facility from May 29 to 31, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from March 1963 to March 1965.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC).  


REMAND

A review of the duplicate Combined Health Record (CHR) does 
not indicate what disabilitites, if any, for which the 
veteran is service connected.  Such a list must be included 
in the CHR before a decision on the veteran's claim can be 
made.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).



As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision.  In this case, 
the AOJ is the VAMC in Boise, Idaho.

The provisions of the VCAA apply to claims for reimbursement 
of unauthorized medical expenses.  See Tinglum v. Principi, 
18 Vet. App. 553 (2004).  However, in the instant case, no 
VCAA notification was sent to the veteran.

The evidence of record indicates that on May 29, 2003, the 
veteran was transported by ambulance from the rehabilitation 
center where he was residing to a private hospital, after 
experiencing difficulty breathing and an altered mental 
status.  He states, in the context of his reimbursement 
claim, that he was unresponsive to the paramedics in the 
ambulance, and that the paramedics made the decision to take 
him to the nearest hospital rather than to a VA medical 
facility.  The gist of this contention is that he had no 
control over the selection of the hospital to which he was 
taken.  Given his apparent status on admission to the private 
facility, there is some question as to whether his treatment 
was for an emergency condition.  Therefore, a medical opinion 
as to whether the treatment was deemed to have been on an 
emergent basis is needed.  

Moreover, there is an indication in the progress notes (see 
May 30, 2003, note) that a discussion was initiated with the 
VAMC, and that VA hospital personnel indicated that they did 
not have any beds available, as a consequence of which it was 
determined that the veteran would be kept at the private 
hospital for another day.  In addition, it was noted that the 
veteran was doing so well that transfer to another hospital 
prior to his return to the rehabilitation center was not 
necessary.  Therefore, the Board finds that a medical opinion 
as to whether a VA facility was feasibly available would be 
helpful in this case.



Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran proper VCAA 
notification under the provisions of 
38 U.S.C.A. §§ 5103(a), 5103A.

2.  A list of the disability and/or 
disabilities for which the veteran is 
service connected must be provided for the 
record.  If there are no service-connected 
disabilities, it should be so noted, in 
writing, for the record.

3.  The case should be forwarded to an 
appropriate physician for a medical 
opinion as to whether the veteran's 
treatment in the private facility was 
deemed emergent, and an opinion as to 
whether a VA facility was feasibly 
available for treatment.  The physician 
must provide a complete rationale for the 
opinions expressed.

4.  Once the above-requested development 
has been completed, the veteran's claim 
for entitlement to the repayment or 
reimbursement of the cost of unauthorized 
medical treatment and services rendered at 
a private facility from May 29 to 31, 
2003, must be readjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



